DETAILED ACTION

This office action is a response to the application filed on 1/15/2020, which claims priority from the provisional application 62/810,424 filed on 2/26/2019. Claims 1-16 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi Fard et al. (US 2019/0394833, hereinafter Talebi) in view of Kumar et al. (US 2020/0120585, hereinafter Kumar).

Regarding claim 1, Talebi discloses a communications apparatus, comprising: a transceiver, transmitting or receiving wireless signals to communicate with a 3rd generation partnership project (3GPP) network device; and a processor, coupled to the transceiver and configured to perform operations comprising [Talebi Figures 1 and 2 disclose a communication system comprising 5G access (3GPP) and 
Establishing a 3GPP Internet Packet Data Unit (PDU) session over a 3GPP access network and a non-3GPP PDU session over a non-3GPP access network [Talebi paragraph 0116: AMF may support a UE connected via 3GPP and non-3GPP access simultaneously. Also see paragraph 0288: multi access PDU sessions may simultaneously employ different access types such as 3GPP and non-3GPP]; 
Receiving a first message indicating a non-3GPP access from the 3GPP network device in a Connection Management (CM) -IDLE state in the non-3GPP access network [Talebi paragraph 0282: UE is registered in both 3GPP and non-3GPP accesses and UE state is CM-IDLE in non-3GPP access, the UE may be paged or notified (i.e. receiving a first message) through the 3GPP access (i.e. the 3GPP network device) for a PDU session associated in the SMF to the 3GPP/non-3GPP access]; 
Transmitting to the 3GPP network device a service request message via the 5GMM protocol over the 3GPP Internet PDU session of 3GPP user plane to reestablish the user plane resources for the non-3GPP PDU session over the 3GPP access network [Talebi paragraph 0282: the UE may reply to the 5G network via 3GPP access using a service request message. The message may comprise PDU sessions associated with the received access type and whose connections may be re-activated over 3GPP (i.e. reestablishing the user place resources over 3GPP network)], or a PDU session establishment request message via 5G Session Management (5GSM) protocol over the 3GPP control plane to handover the non-3GPP PDU session from the non-3GPP access network to the 3GPP access network in response to the third message.
Although Talebi discloses regarding transmitting a service request message via 3GPP access, Talebi does not expressly disclose the features of transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message; and receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device.
However, in the same or similar field of invention, Kumar discloses a mobility registration through the 3GPP access (Kumar Figure 7). The UE sends a registration through 3GPP access (i.e. transmitting a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talebi to have the features of transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message; and receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device; as taught by Kumar. The suggestion/motivation would have been to easily provide services such as handling registration and session management in a wireless system (Kumar paragraphs 0006-0008]. 

Regarding claim 2, Talebi and Kumar disclose the communications apparatus of claim 1. Talebi and Kumar further disclose wherein when the communications apparatus is in a CM-IDLE state in the 3GPP access network, the first message is a paging message [see Talebi paragraph 0282: UE is registered in both 3GPP and non-3GPP accesses and UE state is CM-IDLE in 3GPP access, the UE may be paged or notified and the paging message may include the access type associated with the PDU session], the second message is a registration request message or another service request message [Kumar Figure 7, paragraph 0085: The UE sends a registration through 3GPP access to AMF], and the third message is a registration accept message or a service accept message [Kumar Figure 7, paragraph 0085: The AMF may send the registration accept/registration reject message to the UE]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Talebi and Kumar disclose the communications apparatus of claim 1. Talebi and Kumar further disclose wherein when the communications apparatus is in a CM-Connected state in the 3GPP access network, the first message is a notification message [Talebi paragraph 0282: if the UE 

Regarding claim 4, Talebi and Kumar disclose the communications apparatus of claim 1. Talebi and Kumar further disclose wherein when the service request message is transmitted to the 3GPP network device via the 5GMM protocol over the 3GPP Internet PDU session of the 3GPP user plane, the service request message is transmitted as an internet protocol (IP) packet in the 3GPP access network [Talebi discloses that IPsec association is created between UE and N3IWF (Talebi Figure 14, paragraphs 0272-0274). Kumar further discloses that the UE may send service request to N3IWF (Talebi paragraph 0108); which indicates that the service request message is transmitted as an IP packet, since IPsec association is created between UE and N3IWF]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 9, Talebi discloses a connection recovery method for recovering a connection between a communications apparatus and a data network after failure of establishment of user plane resources for a non-3rd generation partnership project (3GPP) Packet Data Unit (PDU) session over a 3GPP access network, wherein the connection recovery method is performed by a processor of the communications apparatus and comprises [Talebi Figures 1 and 2 disclose a communication system comprising 5G access (3GPP) and non-3GPP access (Talebi Figures 1-2, paragraph 0113). Talebi Figure 3 further discloses a UE apparatus (100) comprising a processor, communication interfaces, etc. (Talebi Figure 3)]: establishing a 3GPP Internet PDU session over the 3GPP access network and the non-3GPP PDU session over a non-3GPP access network [Talebi paragraph 0116: AMF may support a UE connected via 3GPP and non-3GPP access simultaneously. Also see paragraph 0288: multi access PDU sessions may simultaneously employ different access types such as 3GPP and non-3GPP]; 

Transmitting to the 3GPP network device a service request message via the 5GMM protocol over the 3GPP Internet PDU session of 3GPP user plane to reestablish the user plane resources for the non-3GPP PDU session over the 3GPP access network [Talebi paragraph 0282: the UE may reply to the 5G network via 3GPP access using a service request message. The message may comprise PDU sessions associated with the received access type and whose connections may be re-activated over 3GPP (i.e. reestablishing the user place resources over 3GPP network)], or a PDU session establishment request message via 5G Session Management (5GSM) protocol over the 3GPP control plane to handover the non-3GPP PDU session from the non-3GPP access network to the 3GPP access network in response to the third message.
Although Talebi discloses regarding transmitting a service request message via 3GPP access, Talebi does not expressly disclose the features of transmitting a second message to the 3GPP network device via 5G Mobility Management (5GMM) protocol over 3GPP control plane to establish user plane resources for the non-3GPP PDU session over the 3GPP access network in response to the first message; and receiving a third message indicating that the user plane resources for the non-3GPP PDU session over the 3GPP access network cannot be reestablished from the 3GPP network device.
However, in the same or similar field of invention, Kumar discloses a mobility registration through the 3GPP access (Kumar Figure 7). The UE sends a registration through 3GPP access (i.e. transmitting a second message) to AMF. The AMF may send the registration accept/registration reject message to the UE (i.e. receiving a third message) with the indication to register again; indicating that the resources for the non-3GPP PDU session over 3GPP access cannot be reestablished (see Kumar Figure 7steps 5-6 and paragraph 0085). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talebi to have the features of transmitting a second message to 

Regarding claim 10, Talebi and Kumar disclose the recovery method of claim 9. Talebi and Kumar further disclose wherein when the communications apparatus is in a CM-IDLE state in the 3GPP access network, the first message is a paging message [See Talebi paragraph 0282: UE is registered in both 3GPP and non-3GPP accesses and UE state is CM-IDLE in 3GPP access, the UE may be paged or notified and the paging message may include the access type associated with the PDU session], the second message is a registration request message or another service request message [Kumar Figure 7, paragraph 0085: The UE sends a registration through 3GPP access to AMF], and the third message is a registration accept message or a service accept message [Kumar Figure 7, paragraph 0085: The AMF may send the registration accept/registration reject message to the UE]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Talebi and Kumar disclose the recovery method of claim 9. Talebi and Kumar further disclose wherein when the communications apparatus is in a CM-Connected state in the 3GPP access network, the first message is a notification message [Talebi paragraph 0282: if the UE CM state is CM-connected in 3GPP access, the notification message may include non-3GPP access type], the second message is another service request message, and the third message is a service accept message [Kumar Figure 10: UE is in CM-connected state in 3GPP, the UE receives notification message and sends service request message (second message). Talebi paragraphs 0203 -0205: the UE may use service request procedure where AMF may respond with a service accept message (third message)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 12, Talebi and Kumar disclose the recovery method of claim 9. Talebi and Kumar further disclose wherein when the service request message is transmitted to the 3GPP network device via the 5GMM protocol over the 3GPP Internet PDU session of the 3GPP user plane, the service request message is transmitted as an internet protocol (IP) packet in the 3GPP access network [Talebi discloses that IPsec association is created between UE and N3IWF (Talebi Figure 14, paragraphs 0272-0274). Kumar further discloses that the UE may send service request to N3IWF (Talebi paragraph 0108); which indicates that the service request message is transmitted as an IP packet, since IPsec association is created between UE and N3IWF]. In addition, the same motivation is used as the rejection of claim 9. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi in view of Kumar, and further in view of Kim et al. (US 2018/0376444, hereinafter Kim). 

Regarding claim 8, Talebi and Kumar disclose the communications apparatus of claim 1. Talebi and Kumar further disclose wherein in the step of transmitting the PDU session establishment request message via the 5GSM protocol over the 3GPP control plane, the processor further performs operations comprising: setting a PDU session identity field of the PDU session establishment request message to an identity of the non-3GPP PDU session; and setting a request type field of the PDU session establishment request message to a value corresponding to an existing PDU session [Talebi discloses that UE may send session establishment request message with PDU session ID, request type (e.g. existing PDU session) and other parameters (Talebi paragraphs 0397 and 0402). Talebi and Kumar do not expressly disclose the feature of setting a PDU session identity field of the PDU session establishment request message to an identity of the non-3GPP PDU session.
However, in the same or similar field of invention, Kim discloses that a UE may request to move a PDU session between 3GPP and non-3GPP access (Kim paragraph 0355). The UE may provide a PDU session ID and establish PDU session via 3GPP or non-3GPP access (Kim paragraphs 0356 and 0357); which indicates setting the session ID to non-3GPP session.


Regarding claim 16, Talebi and Kumar disclose the recovery method of claim 9. Talebi and Kumar further disclose wherein in the step of transmitting the PDU session establishment request message via the 5GSM protocol over the 3GPP control plane further comprises: setting a PDU session identity field of the PDU session establishment request message to an identity of the non-3GPP PDU session; and setting a request type field of the PDU session establishment request message to a value corresponding to an existing PDU session [Talebi discloses that UE may send session establishment request message with PDU session ID, request type (e.g. existing PDU session) and other parameters (Talebi paragraphs 0397 and 0402). Talebi and Kumar do not expressly disclose the feature of setting a PDU session identity field of the PDU session establishment request message to an identity of the non-3GPP PDU session.
However, in the same or similar field of invention, Kim discloses that a UE may request to move a PDU session between 3GPP and non-3GPP access (Kim paragraph 0355). The UE may provide a PDU session ID and establish PDU session via 3GPP or non-3GPP access (Kim paragraphs 0356 and 0357); which indicates setting the session ID to non-3GPP session.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Talebi and Kumar to have the feature of setting a PDU session identity field of the PDU session establishment request message to an identity of the non-3GPP PDU session; as taught by Kim. The suggestion/motivation would have been to clearly define a service request procedure in order to reduce procedural and operational ambiguity in the network (Kim paragraphs 0023-0024). 


Allowable Subject Matter

Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 13 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein in the step of transmitting to the 3GPP network device the service request message via the 5GMM protocol over the 3GPP Internet PDU session of the 3GPP user plane, the processor further performs operations comprising: setting a destination IP address of the IP packet to an IP address of a Non-3GPP Inter Working Function (N3IWF) device; checking the destination IP address of the IP packet; and delivering the IP packet over the 3GPP Internet PDU session in the 3GPP access network based on a check result of the destination IP address; in combination with all other limitations in the base claim and any intervening claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414